Citation Nr: 1815561	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-36 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for bilateral leg rash.

4. Entitlement to service connection for bilateral lower extremity neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.  He received the National Defense Service Medal, Vietnam Service Medal, Republic of Vietnam Campaign Ribbon, and Army Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2018, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file. 

The issues of service connection for diabetes mellitus and bilateral leg rash are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is required.


FINDINGS OF FACT

1. The Veteran's hypertension is at least as likely as not etiologically related to the Veteran's active duty service.

2. The Veteran's bilateral lower extremity neuropathy is at least as likely as not etiologically related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have been met. 38 U.S.C. §§ 1101, 1101, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for bilateral lower extremity neuropathy have been met. 38 U.S.C. §§ 1101, 1101, 1112, 1113, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a).  Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, direct service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When the preponderance of the evidence is against the claim, the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Hypertension

The Veteran has submitted evidence of a current diagnosis of hypertension. See December 2012 Private Treatment Records, p. 1.  Accordingly, the Board finds that the first element of service connection is established. See Holton, 557 F.3d at 1366.

The Veteran served in the Republic of Vietnam during his active duty service and herbicide exposure is presumed.  Thus, the evidence demonstrates that the Veteran had an in-service injury, and the second element of service connection is established. See Holton, 557 F.3d at 1366.

With regard to nexus, the Veteran's private doctor submitted a positive nexus opinion. See January 2018 Private Treatment Records, p. 1; February 2011 Private Treatment Records, p. 2.  In support of his positive nexus opinion, the physician directly links the Veteran's hypertension to Agent Orange exposure.  As there is no medical evidence to the contrary, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current hypertension is related to his military service.  Reasonable doubt will be resolved in the Veteran's favor, and the Board finds that the third element of service connection is established. See Holton, 557 F.3d at 1366; see also 38 U.S.C. §5107; Gilbert, supra; 38 C.F.R. § 3.102.  Thus, service connection for hypertension is warranted. 

Bilateral Lower Extremity Neuropathy

The Veteran has submitted evidence of a current diagnosis of neuropathy. See February 2011 Private Treatment Records, p. 3.  Accordingly, the Board finds that the first element of service connection is established. See Holton, 557 F.3d at 1366.

The Veteran served in the Republic of Vietnam during his active duty service and herbicide exposure is presumed.  Thus, the evidence demonstrates that the Veteran had an in-service injury, and the second element of service connection is established. See Holton, 557 F.3d at 1366.

With regard to nexus, the Veteran's private doctor submitted a positive nexus opinion. See January 2018 Private Treatment Records, p. 1; February 2011 Private Treatment Records, p. 2.  In support of his positive nexus opinion, the physician directly links the Veteran's neuropathy to Agent Orange exposure.  As there is no medical evidence to the contrary, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current hypertension is related to his military service.  Reasonable doubt will be resolved in the Veteran's favor, and the Board finds that the third element of service connection is established. See Holton, 557 F.3d at 1366; see also 38 U.S.C. §5107; Gilbert, supra; 38 C.F.R. § 3.102.  Thus, service connection for bilateral lower extremity neuropathy is warranted. 


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for bilateral lower extremity neuropathy is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran has not been afforded a VA examination in connection with the present claims.  Private treatment records show treatment for bilateral leg rashes and elevated blood glucose. See February 2011 Private Treatment Records, p. 2; December 2012 Private Treatment Records, p. 6.  The Veteran has relayed his belief that these conditions are the result of his in-service herbicide exposure and his private physician has opined that his rash condition is the result of herbicide exposure.  However, there are no clear current diagnoses for either condition.  Accordingly, on remand, the Veteran should be afforded an opportunity to undergo a VA examination to determine the nature of these conditions. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the nature of his claimed diabetes mellitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale that addresses whether the Veteran has had a diagnosis of diabetes mellitus at any time during the appeal period.

2. Schedule the Veteran for a VA examination to ascertain the nature of his bilateral leg rashes.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale that addresses the nature of the Veteran's bilateral leg rashes.  The examiner is advised that the Veteran and his family members are competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects these reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


